Citation Nr: 1728147	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  15-40 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to vocational rehabilitation and employment (VR&E) benefits under the provisions of 38 U.S.C. Chapter 31, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1994 to May 1999 and from January 2000 to May 2001.  He also had Army National Guard service.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim of entitlement to vocational rehabilitation and education (VR&E) services.

In his November 2015 substantive appeal, the Veteran requested a Board hearing in Washington, DC.  Subsequently, in an April 2017 correspondence, the Veteran contacted VA to withdraw his request for a Board hearing.  Accordingly, the Board finds that the Veteran's request for a Board hearing has been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a combined 10 percent disability rating for his service-connected disabilities, and has not been shown to have a serious employment handicap.


CONCLUSION OF LAW

The criteria for entitlement to VR&E benefits, pursuant to Chapter 31, have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2014); 38 C.F.R. §§ §§ 21.1, 21.32, 21.33, 21.35, 21.40, 21.50, 21.51 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

However, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to cases involving vocational rehabilitation benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).

VA vocational rehabilitation programs have their own provisions that address notification and assistance.  Pursuant to 38 C.F.R. § 21.420 (a), VA will inform a Veteran, in writing, of findings that affect the receipt of benefits and services under Chapter 31.  In this case, the Veteran was sent a copy of the decision denying his claim of entitlement to VR&E benefits, and a statement of the case showing the evidence considered and the reasons why the claim remained denied.  The RO has obtained relevant VA records and information regarding the Veteran's employment status.  Accordingly, that Board finds that VA has informed the Veteran, in writing, of findings affecting his receipt of vocational rehabilitation benefits and services.

II.  Entitlement to VR&E Benefits

Vocational rehabilitation services are intended to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. §§ 21.1, 21.70.

Generally, a Veteran is entitled to vocational rehabilitation benefits if the individual has a service-connected disability or combination of disabilities rated 20 percent disabling or more, and VA determines that he or she is in need of rehabilitation because of an employment handicap.  38 C.F.R. § 21.40(a).  However, if a Veteran has a service-connected disability or combination of disabilities rated less than 20 percent disabling, then VA would need to determine that he or she is in need of rehabilitation because of a serious employment handicap.  38 C.F.R. § 21.40(b).

VA defines an employment handicap as an impairment of an individual's ability to prepare for, obtain, or retain employment consistent with the Veteran's abilities, aptitudes, and interests.  The impairment must result in substantial part from one or more service-connected disabilities.  This means that the disability(ies) must have an identifiable, measurable, or observable causative effect on the individual's overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51.

In each case where an employment handicap is found, a separate determination must be made of whether the individual has a serious employment handicap.  A serious employment handicap exists when a Veteran has a significant impairment of the ability to prepare for, obtain, or retain employment consistent with their abilities, aptitudes, and interests; the effects of the significant impairment are not overcome; and the service-connected disability(ies) contributes in a substantial part to the Veteran's overall significant vocational impairment.  38 C.F.R. § 21.52.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake w. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran contends that his occupation as a mechanic is not a suitable vocation due to difficulties caused by his service-connected right knee disability.  In this case, the Veteran is in receipt of a 10 percent rating for retropatellar pain syndrome of the right knee and a noncompensable rating for eczema of the right foot; his combined disability rating is 10 percent.  As a result, the Veteran will only be entitled to VR&E benefits if he has a serious employment handicap.

In March 2015, the Veteran was provided with a vocational evaluation to obtain a social, educational, and employment history, and to identify vocational strengths and limitations in determining entitlement and feasibility for developing a vocational rehabilitation program.  Although the vocational rehabilitation counselor determined that the Veteran's service-connected disabilities contribute in substantial part to his vocational impairment, the Veteran was not found to have a serious employment handicap and, consequently, his claim for VR&E benefits was denied.

After careful review of the counseling record narrative report, it is apparent that the VRC's determination was based on an inaccurate factual premise.  Specifically, the vocational evaluation reflects that the Veteran's vocational impairment is caused by his left knee condition; however, he is only service-connected for a right knee disability.  As a result, the Board rejects the March 2015 vocational evaluation, because the VRC reached his conclusions on an inaccurate factual premise.

In May 2015, the Veteran was provided with another vocational evaluation.  The Veteran indicated that he had worked full-time as a mechanic for Honeywell Aerospace from June 2007 to January 2015.  The Veteran reported that he was able to perform the essential functions of the job and that his disabilities were not aggravated by his duties on the job.  He also reported that when his knees did bother him, his job would give him time off.  Lastly, the Veteran reported that when his contracted ended in January, he decided not to reapply because he felt as though the position was keeping him away from his family too much.

Following the interview, the VRC determined that the Veteran does not meet the criteria for an employment handicap.  The VRC stated that, "while the Veteran appears not to be working currently, he has been able to obtain and maintain physically demanding work for over seven years and has continued to pursue this type of work."  Further, the VRC noted that the Veteran's VA treatment records were virtually silent regarding treatment for his service-connected right knee disability, but that he had recently visited Physical Therapy in April 2015 to request a left knee brace due to the pain he had been experiencing for a week.  The VRC further noted that the Veteran's primary care physician had indicated that the Veteran's recent treatment was for nonservice-connected conditions.

Here, the VRC found that the Veteran does not have an employment handicap.  The applicable regulations state that an employment handicap does not exist where the individual has overcome the vocational impairment by having employment in an occupation consistent with his abilities, aptitudes, and interests.  In this case, the Veteran was able to obtain and maintain employment as a mechanic for over seven years.  As an employment handicap is a threshold requirement of having a serious employment handicap, the Board finds that the Veteran also does not have a serious employment handicap.  38 C.F.R. § 21.52 (a).

The Board acknowledges that the Veteran discussed his desire to pursue a degree in Information Technology.  See Notice of Disagreement.  Although the Veteran has every right to seek career training at the level of his choosing, the purpose of VA's Chapter 31 vocational rehabilitation services is not to provide the participant with whatever level of career training he or she chooses.  Rather, the purpose of these services is to provide a level of training that facilitates suitable employment.  See 38 C.F.R. § 21.70.  As the Veteran's service-connected disabilities do not result in a serious impairment of his ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes and interests, the benefits provided under Chapter 31 are simply not available to him.

As the preponderance of the evidence is against a finding that the Veteran has a serious employment handicap, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board finds that the Veteran is not entitled to vocational rehabilitation under Chapter 31.  38 C.F.R. § 21.40(b)(3).


ORDER

Entitlement to VR&E benefits under the provisions of 38 U.S.C. Chapter 31, Title 38 of the United States Code is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


